Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 1 of 46




                       EXHIBIT 1
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 2 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 3 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 4 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 5 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 6 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 7 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 8 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 9 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 10 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 11 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 12 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 13 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 14 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 15 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 16 of 46




                       EXHIBIT A
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 17 of 46




                      CERTIFICATE OF CORPORATE RESOLUTIONS

               WHEREAS, Société Générale S.A. (the "Company" or "Société Générale") has

been engaged in discussions with the United States Attorney's Office for the Southern District of

New York and the New York County District Attorney's Office (collectively, the "Offices")

regarding issues arising in relation to certain U.S. dollar transactions processed by Société

Générale involving countries that are the subject of sanctions enforced by the United States

Department of the Treasury's Office of Foreign Assets Control;

               WHEREAS, in order to resolve such discussions with the Offices, it is proposed

that the Company enter into certain agreements with the Offices;

               WHEREAS, the Company has also been engaged in discussions with the Office of

Foreign Assets Control of the U.S. Department of the Treasury, the Board of Governors of the

Federal Reserve System and the Federal Reserve Bank of New York, and the New York State

Department of Financial Services regarding the same issues; and

               WHEREAS, the Company's General Secretary, Gilles Briatta, together with outside

counsel for the Company, have advised the Board of Directors regarding the terms and conditions

of the agreements with the Offices, including advising the Company of its rights, possible defenses,

the relevant United States Sentencing Guidelines provisions, and the consequences of entering into

the agreements with the Offices;



               Therefore, after deliberation, the Board of Directors has RESOLVED that:

       The Board of Directors approves the terms and conditions of the proposed agreements

between the Company and the Offices, including but not limited to payment under the agreements
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 18 of 46



of monetary penalties totaling $880,000,000, and the waiver of rights described in the deferred

prosecution agreements ("DPAs") with the Offices;


       The Board of Directors (a) acknowledges the filing of the one-count Information by the

United States Attorney's Office for the Southern District of New York in the United States District

Court for the Southern District of New York charging the Company with one count of conspiracy

to commit offenses against the United States in violation of Title 18, United States Code, Section

371, by engaging in transactions in violation of Title 50, United States Code, Sections 4303, 4305,

and 4315(a), and Title 31, Code of Federal Regulations, Sections 515.201(a)(1), (c) and (d); (b)

approves waiving indictment on such charges and entering into the DPAs; and (c) agrees to accept

a civil forfeiture against the Company totaling $880,000,000 with respect to the conduct described

in the one-count Information mentioned above, and to pay $717,200,000 of said forfeiture amount

to the United States Treasury and $162,800,000 of said forfeiture amount to the New York County

District Attorney's Office ;


       Frédéric    Oudéa,      in   his   capacity       as   Chief   Executive   Officer   of   Société

Générale, with the right to subdelegate to Dominique Bourrinet and/or Nicolas Brooke, in their

respective capacities as Group General Counsel and General Counsel for Litigation and

Investigations of Société Générale, either individually or collectively, is hereby authorized,

empowered and directed, on behalf of the Company, to execute the agreements with the Offices

substantially in such form as provided to this Board of Directors at this meeting with such changes

as the Company's Chief Executive Officer, Frédéric Oudéa (or the Company's Group General

Counsel and/or the Company's General Counsel for Litigation and Investigations, Dominique

Bourrinet and Nicolas Brooke, respectively, in case of subdelegation), may approve;




                                                     2
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 19 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 20 of 46




                       EXHIBIT B
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 21 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 22 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 23 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 24 of 46
Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 25 of 46




                       EXHIBIT C
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 26 of 46




                                   STATEMENT OF FACTS

       1.      This Statement of Facts is made pursuant to, and is part of, the Deferred

Prosecution Agreement dated November 18, 2018 between the United States Attorney’s Office

for the Southern District of New York (“SDNY”) and Société Générale S.A. (“SG”), a French

bank, and the Deferred Prosecution Agreement dated November 18, 2018 between the New York

County District Attorney’s Office (“DANY”) and SG.

       2.      The parties agree and stipulate that the information contained in this Statement of

Facts is true and accurate.

                                          Introduction

       3.      SG is a financial institution and global financial services company headquartered

in Paris, France, which maintains a branch located in New York, New York (“SGNY”). During

the relevant time period, SG’s top-level management or “General Management” was led by a

Chairman and Chief Executive Office (“CEO”) and was responsible for preparing and

supervising the implementation of bank strategy, as determined by SG’s Board of Directors. To

that end, General Management oversaw the Executive Committee (“COMEX”), which was

responsible for the implementation of those strategies. Below General Management were the

various divisions with bank-wide, or “Group,” functions, including the Risk Division (“RISQ”)

and the General Secretariat (“SEGL”). RISQ was tasked with the supervision of SG’s credit,

market, and operational risk and had teams dedicated to each of SG’s business lines. SEGL was

responsible for the supervision of the administration, compliance, legal, tax, insurance, and

corporate social responsibility functions and served as the liaison between SG and its regulators,
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 27 of 46



including foreign regulators. 1 SG’s business lines include its retail banking operation in France,

Banque de Détail en France (“BDDF”) and its Global Finance Department (“GLFI”).

       4.      Starting in at least 2004, up through and including 2010, SG knowingly and

willfully violated U.S. and New York State laws by illegally sending payments through the U.S.

financial system in violation of U.S. economic sanctions, which caused both affiliated and

unaffiliated U.S. financial institutions to process transactions that otherwise should have been

rejected, blocked or stopped for investigation pursuant to regulations promulgated by the Office

of Foreign Assets Control of the United States Department of Treasury (“OFAC”) relating to

transactions involving sanctioned countries and parties.

                                        U.S. Sanctions Laws

       5.      Pursuant to U.S. law, financial institutions, including SG, are prohibited from

participating in certain financial transactions involving persons, entities, and countries that are

subject to U.S. economic sanctions (“Sanctioned Entities”). The United States Department of the

Treasury’s Office of Foreign Assets Control (“OFAC”) promulgates regulations to administer

and enforce U.S. law governing economic sanctions, including regulations for sanctions related

to specific countries, as well as sanctions related to Specially Designated Nationals (“SDNs”).

SDNs are individuals and companies specifically designated by OFAC as having their assets

blocked from the U.S. financial system by virtue of being owned or controlled by, or acting for

or on behalf of, targeted countries, as well as individuals, groups, and entities, such as terrorists

and narcotics traffickers, designated under sanctions programs that are not country-specific.

Violators of OFAC regulations are subject to a range of penalties, both criminal and civil, and




1
       The Group Compliance function now reports directly to General Management.


                                                    2
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 28 of 46



U.S. financial institutions that discover sanctions-violating transactions are required to block or

reject those transactions from proceeding and hold the funds involved.

       Cuba Sanctions

       6.      Beginning with Executive Orders issued in 1960 and 1962, the United States has

maintained an economic embargo against Cuba through the enactment of various laws and

regulations. Pursuant to the Trading with the Enemy Act (“TWEA”), 50 U.S.C. § 4305(b)(1) et

seq., OFAC has promulgated the Cuban Assets Control Regulations (the “Cuba Regulations”),

which bar financial transactions through the United States for the benefit of Cuban parties, or

which involve Cuban property. Specifically, in relevant part, the Cuba Regulations prohibit

“[a]ll transfers of credit and all payments between, by, through, or to any banking institution or

banking institutions wheresoever located, with respect to any property subject to the jurisdiction

of the United States or by any person (including a banking institution) subject to the jurisdiction

of the United States” that are undertaken “by, or on behalf of, or pursuant to the direction of

[Cuba or any Cuban nationals], or that “involve property in which [Cuba or any Cuban national]

has or had any interest of any nature whatsoever, direct or indirect [after July 8, 1963].” 31

C.F.R. § 515.201 (a)(1) and (d). The Cuba Regulations further prohibit “[a]ny transaction for the

purpose or which has the effect of evading or avoiding” those restrictions. 31 C.F.R. §

515.201(c)

       7.      Pursuant to Title 50, United States Code, Section 4315(a) and Title 31, Code of

Federal Regulations, Section 501.701, it is a crime to willfully violate any of the regulations

issued pursuant to TWEA, including the Cuba Regulations.




                                                 3
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 29 of 46



       Sanctions Involving Other Countries

       8.      The International Economic Emergency Powers Act (“IEEPA”), 50 U.S.C. § 1701

et seq., authorizes the president “to deal with any unusual and extraordinary threat, which has its

source in whole or substantial part outside the United States, to the national security, foreign

policy, or economy of the United States” by declaring a national emergency with respect to such

threats, 50 U.S.C. § 1701(a), and to take steps to address such threats, including the authority to

“investigate, regulate, or prohibit . . . any transactions in foreign exchange,” “transfers of credit

or payments between, by, through, or to any banking institution, to the extent that such transfers

or payments involve any interest of any foreign country or a national thereof,” and “the

importing or exporting of currency or securities by any person, or with respect to any property,

subject to the jurisdiction of the United States[,]” 50 U.S.C. § 1702(a)(1)(A). Pursuant to Title

50, United States Code, Section 1705, it is a crime for any person to “willfully commit[],

willfully attempt[] to commit, or willfully conspire[] to commit, or [to] aid[] or abet[] in the

commission of” a violation of any regulation or prohibition issued under IEEPA. 50 U.S.C. §

1705(a).

       9.      At various points in time, presidents have invoked their authority pursuant to

IEEPA to impose sanctions on countries that posed a threat to United States security, including,

since the 1990’s, Iran, Myanmar, Libya, Sudan, and North Korea, and entities and individuals

affiliated with those countries. OFAC has promulgated regulations making it unlawful to export

goods and services from the United States, including U.S. financial services, to sanctioned

countries, individuals, and entities without a license from OFAC. OFAC has provided

exemptions for certain types of transactions, however. For example, until November 2008,

OFAC permitted U.S. banks to act as an intermediary bank for U.S. dollar transactions related to



                                                   4
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 30 of 46



Iran between two non-U.S., non-Iranian banks (the “U-turn exemption”). The U-turn exemption

applied only to sanctions regarding Iran, and not to sanctions against other countries or entities,

and only applied until November 2008.

                   New York State Law Regarding False Business Records

       10.     DANY has alleged, and SG accepts, that its conduct, as described herein, violated

New York State Penal Law Sections 175.05 and 175.10, which make it a crime to, “with intent to

defraud,…1. [m]ake[] or cause[] a false entry in the business records of an enterprise [(defined as

any company or corporation)]…or 4. [p]revent[] the making of a true entry or cause [] the

omission thereof in the business records of an enterprise.” It is a felony under Section 175.10 of

the New York State Penal Law if a violation under Section 175.05 is committed and the person’s

or entity’s “intent to defraud includes an intent to commit another crime or aid or conceal the

commission thereof.”

                              Transaction Processing Mechanisms

       11.     Financial institutions typically transfer funds through a series of electronic

messages directing one another to make the debit and credit accounting entries necessary to

complete the transaction. Financial institutions regularly employ a messaging system maintained

by the Belgium-based Society for Worldwide Interbank Financial Telecommunications,

otherwise known as “SWIFT,” to effectuate cross-border transfers. Financial institutions in the

United States that process U.S. dollar transactions from other countries utilize sophisticated

filters designed to identify and block or reject any transactions involving entities that have been

sanctioned by OFAC. The filters generally work by screening wire transfer messages, including

SWIFT messages, for any reference to (a) countries under U.S. embargo such as Iran and Cuba,

(b) all entities and individuals identified by OFAC as SDNs, and (c) any words or numbers in



                                                 5
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 31 of 46



wire messages that would indicate that the transaction being processed through the United States

involved entities that were subject to U.S. sanctions. Transactions that are identified as violating

U.S. sanctions are rejected or blocked and the funds involved may be seized.

                                   Overview of the Conspiracy

       12.     From at least 2004, up through and including 2010, SG conspired with others

known and unknown to knowingly and willfully violate United States sanctions against Cuba by

structuring, conducting, and concealing U.S. dollar transactions using the U.S. financial system,

and in particular financial institutions located in the County of New York, in connection with

U.S. dollar credit facilities involving Cuba, including facilities provided to Cuban banks and

other entities controlled by Cuba, and to Cuban and foreign corporations for business conducted

in Cuba. SG accomplished this in part by making inaccurate or incomplete notations on SWIFT

messages related to these transactions. In total, SG engaged in more than 2,500 sanctions-

violating transactions through financial institutions located in the County of New York, valued at

close to $13 billion, during this period.

       13.     Separately, SG also engaged in a broader practice of processing U.S. transfers on

behalf of sanctioned entities while omitting information about the sanctioned entities from the

accompanying payment messages to U.S. financial institutions located in the County of New

York, in order to circumvent U.S. sanctions (the “Concealment Practice”). With isolated

exceptions, this broader practice was terminated by early 2007, and was outside the statute of

limitations for TWEA or IEEPA violations, and for violations of New York State law, before the

commencement of the investigation of SG.




                                                 6
         Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 32 of 46



                                        SG’s Concealment Practice

        14.      Since at least 2002, SG engaged in the Concealment Practice in order to minimize

the risk that sanctions-violating transactions would be detected and/or blocked in the United

States. SG employees used cover payments for this purpose, in which SG would send one

SWIFT payment message to the relevant U.S. bank, located in the County of New York,

omitting the “beneficiary” field that would otherwise disclose the ultimate beneficiary of the

payment, and listing only the bank to which the funds should be sent. SG would then send a

second SWIFT message to the non-U.S. recipient bank, providing the name of the sanctioned

party beneficiary to whom the funds should be remitted. Using this procedure (the “Cover

Procedure”), SG would ensure that the sanctioned party beneficiary information was not

disclosed to the United States bank that was involved in the transaction. 2

        15.      SG employees of the business lines that dealt with sanctioned entities, including

GLFI, Correspondent Banking, Money Markets, Coverage and Investment Banking (“CORI”),

and the Foreign Exchange and Treasury Departments, as well as BDDF and certain overseas

branches, processed payments in such a way as to ensure that references to sanctioned entities

did not appear in U.S. dollar payment transfer messages. For example, in July 2002, a manager

in SG’s Natural Resources and Energy Financing department (“NAT”), 3 which was responsible

for the operation of credit facilities involving Cuba, sent instructions regarding a proposed credit

facility involving a joint venture between a French commodities trading company and a Cuban

government entity. In those instructions, the manager noted that:

        “We are going to receive transfer orders in USD in favor of certain
        suppliers in non-Cuban banks. In this case, the USD transfer must not

2  Until November 2009, the applicable SWIFT protocols did not require a reference to the ordering party in Single
Customer Transfers processed as MT103/202 cover messages.
3
  NAT was based in Paris and was a component of GLFI.


                                                         7
         Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 33 of 46



         in any case mention the name of the ordering party [the joint venture]
         or its country of origin, Cuba. The clearing will indeed be carried out
         in NY. I have explicitly asked [the joint venture] to write on its
         transfer request the instructions to be included.” (bold in original).

The Concealment Practice was used to send U.S. dollar payments to Cuban banks and corporate

beneficiaries in connection with other credit facilities involving Cuba that NAT operated.

         16.      SG’s Cover Procedure was memorialized in writing in 2003, as part of

discussions among various SG departments regarding how to deal with U.S. dollar payments that

involved sanctioned country financial institutions. In July 2003, a senior member of CORI

proposed that SG define “a procedure and a common SG position that we will have to relay to

the banks under embargo (Iran, Libya, etc.) for the issuance and receipt of transfers in USD.”

This was followed by an August 2003 meeting among CORI, Correspondent Banking, Treasury,

and Group Compliance representatives regarding “USD payments to or from OFAC blacklisted

financial Institutions” in light of a recommendation by the Financial Action Task Force on

Money Laundering (“FATF”) 4 that correspondent banks identify the ultimate customer ordering

a payment. As a result of that meeting, a senior member of SG’s Treasury Department’s back

office, drafted a document entitled “Scheme for international settlement” which applied where

“the customer belongs to a country under OFAC embargo (Iran, Libya, …)” and laid out the

mechanics of the Cover Procedure. This document noted that for payments by SG to the

customer, “[r]egarding the OFAC rules there is no risk for SOCGEN except if we make a

mistake in the MT202,” a reference to the omission of information from the SWIFT message




4
  FATF is a policy making body that works to set standards and promote effective implementation of legal,
regulatory, and operational measures for combating threats to the integrity of the international financial system, such
as money laundering and terrorist financing. In connection with this mission, it issues recommendations designed to
address these threats.


                                                          8
         Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 34 of 46



accompanying the transaction, that would, if included, result in the possible blocking of a

sanctioned transaction.

        17.      The purpose of the Cover Procedure, and the Concealment Practice generally, was

to circumvent U.S. sanctions by omitting or falsifying information on payment instructions sent

through financial institutions located in New York County. For example, a senior member of

SG’s Money Market department back office (“MMBO”) wrote to another MMBO employee in

2004 that “[t]he American authorities have now identified the procedure we were using (two MT

202s) to ‘circumvent’ the OFAC rules.” Similarly, IT employees who worked with the systems

that automatically filtered payment messages being sent to the United States for references to

Sanctioned Entities described these practices as “circumvention circuits,” which “circumvent[ed]

the OFAC rules, as many other institutions in Europe are also doing.” And, during a July 2004

meeting, the minutes of which were sent to SEGL’s group compliance unit (“Group

Compliance”), concern was expressed that “SG New York is indicating that the [Federal

Reserve] could in the future monitor the covering MT 202 by requesting information on the

underlying MT 103: this could put SG at risk for these transactions that are under the US

embargo.” 5

        18.      SG compliance personnel were aware of the Concealment Practice, and some

actively promoted it early in the Review Period. For example, in 2003, during SG’s

establishment of internal transaction monitoring (or “filtering”) systems designed to assist with

identifying and preventing the processing of transactions that would violate U.S. sanctions, a

senior member of Group Compliance directed IT employees to use these tools to identify


5
 MT 202s and MT 103 are types of SWIFT messages. In the scenario described in the meeting minutes, the
underlying MT 103 would have contained the identity of the ultimate sanctioned party originator or beneficiary,
which was being omitted from the covering MT 202.


                                                         9
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 35 of 46



transactions from which party information would have to be removed, so that they would not be

blocked by U.S. financial institutions. Instead of declining to process these transactions, the

senior member of Group Compliance instructed SG employees to “repair[]” them so that they

did “not have Swift messages including an indication of [a Sanctioned Entity].”

       19.     Starting in May 2004, following an enforcement action by the Federal Reserve

against the Swiss Bank UBS for, among other things, engaging in U.S. dollar banknote

transactions with countries under U.S. sanctions (the “UBS Action”), SG’s various departments

gradually discontinued use of the Concealment Practice. After discussions with SGNY’s OFAC

Compliance Officer prompted by the UBS Action, SG’s Money Market and Treasury

Departments switched to fully transparent payments in December 2004. Another round of

discussions with SGNY’s OFAC Compliance Officer was prompted by the December 2005

sanctions enforcement action by OFAC and various bank regulators against Dutch bank ABN

AMRO (the “ABN AMRO Action”). Those discussions led SG’s Correspondent Banking

Department to switch to transparent payments for most of its Iranian bank customers in July

2006. Correspondent Banking continued to utilize the Concealment Practice for a significant

Iranian Government bank until September 12, 2006, one day before SG’s top management was

to meet with the U.S. Department of the Treasury’s Under Secretary for Terrorism and Financial

Intelligence regarding Iran’s use of the global financial system. Components of BDDF, GLFI,

and certain overseas SG offices continued to use the Concealment Practice through early 2007.

       20.     In total, SG processed over 9,000 outgoing transactions that failed to disclose an

ultimate sanctioned party sender or beneficiary (“non-transparent transactions”), with a total

value of more than $13 billion. The overwhelming majority of these transactions involved an

Iranian nexus and would have been eligible for the U-Turn License. There were, however, at



                                                10
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 36 of 46



least 887 non-U-turn transactions with a total value of $292.3 million that were both non-

transparent and violated U.S. sanctions. 381 of these transactions with a total value of $63.6

million were related to the Cuban credit facility conduct described below, while the remaining

506 transactions with a total value of $228.7 million involved other SG business with a

sanctioned nexus.

         SG’s Operation of U.S. Dollar Credit Facilities to Finance Cuban Business

       21.     Beginning in at least the early 1990s, SG offered credit financing to various

Cuban-related entities and business enterprises. Between 2000 and 2010, SG operated 21 credit

facilities (the “Cuban Credit Facilities”) that involved substantial U.S.-cleared payments through

financial institutions located in the County of New York, in violation of TWEA and the Cuba

Regulations. These facilities provided funding to a Cuban government bank (“Cuban Bank 1”)

that had been designated as an SDN by OFAC, to Cuban government-controlled corporations,

and to European corporations in connection with their Cuban business enterprises. The facilities

included loans secured by Cuban tax revenues, sugar, oil, and nickel.

       22.     Of these, the credit facility with the largest volume (60.9%) and value (97.8%) of

U.S. dollar-denominated transactions (“Cuban Facility 1”) was two separate but linked credit

facilities originated in 2000 in order to finance oil transactions between a Dutch commodities

trading firm (“Dutch Company 1”) and a Cuban corporation with a state monopoly on the

production and refining of crude oil in Cuba (Cuban Corporation 1). One facility was a $40

million revolving line of credit, divided between SG and another French bank (“French Bank 1”)

to finance Dutch Company 1’s importation of crude oil into Cuba to be refined there and sold in

U.S. dollar-denominated transactions in the local Cuban market (the “Import Facility”). The

other facility was a $40 million revolving line of credit to finance Dutch Company 1’s purchase



                                                11
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 37 of 46



of receivables owed to Cuban Corporation 1 from the sale of oil financed by the Import Facility

(the “Receivables Purchase Agreement”), in which SG’s initial exposure was $20 million, and

which decreased over time. While the Receivables Purchase Agreement was terminated in 2006,

the Import Facility continued through October 2010, when it was replaced with a Euro-

denominated facility. Between 2003 and 2010 alone, SG engaged in 1,887 U.S. dollar-

denominated transactions in connection with Cuban Facility 1, totaling approximately

$14,736,500,000, which represented the overwhelming majority of the Cuba Credit Facility

transactions.

       23.      Between 2000 and 2010, SG maintained 20 other credit facilities for which it

conducted U.S. dollar transactions passing through New York financial institutions that violated

the Cuba Regulations. Six of these facilities were comprised of loans that SG extended to a

Cuban government bank that was designated as an SDN (“Cuban Bank 1”), three through a

Jersey-incorporated entity for subsequent transfer to Cuban Bank 1 and secured by Cuban

commodities (“Cuban Facilities 4-6”) and three directly to Cuban Bank 1 with repayments made

by a different Cuban bank from Cuban tax revenues (“Cuban Facilities 7-9”). Another of these

facilities (“Cuban Facility 2”) was comprised of loans that were extended directly to a Cuban

state-owned corporation which operates Cuba’s airlines (“Cuban Corporation 2”). Thirteen of

these facilities (“Cuban Facilities 3, 13-18, 26-29, and 24-25”) involved loans to European

corporations in order to finance the purchase, production, and/or export of Cuban commodities.

       24.      The Cuban Credit Facilities were managed from SG’s home office in Paris by the

NAT group within GLFI. In addition, in 2002, SG established a Cuba task force including both

the RISQ Country Risk department (“RISQ/EMG”) and NAT with authority over all of the

Cuban Credit Facilities except for Cuban Facility 1 and a handful of other facilities.



                                                12
         Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 38 of 46



        25.      Between 2003 and 2010, in connection with the Cuban Credit Facilities, SG

engaged in 3,100 unlawful U.S. dollar transactions that were processed through United States

financial institutions located in the County of New York, worth approximately $15.1 billion, as

illustrated below:

                     Facilities                   USD Transactions               $ Value (Million)

        Cuban Facility 1                                1,887                         14,736.5 6

        Cuban Facility 2                                185                           39.7

        Cuban Facility 3                                53                            52.1

        Cuban Facilities 4-6                            168                           13.7

        Cuban Facilities 7-9                            443                           91.4

        Cuban Facilities 13-18, 26-29                   302                           134.9

       Cuban Facilities 24-25                           62                            18.0

                TOTALS                                  3,100                         15,086.4



        SG’s Use of the Concealment Practice in Connection with the Cuban Credit Facilities

       26.       Consistent with SG’s broader use of the Concealment Practice, NAT engaged in a

deliberate practice of concealing the Cuban nexus of U.S. dollar payments that were made in

connection with the Cuban Credit Facilities. This included a large volume of payments

(including those relating to Cuban Facility 1) that did not involve a direct Cuban customer of SG,

in which SG concealed the Cuban nexus of payments processed through SGNY. It also included

approximately 500 U.S. dollar-denominated payments that SG routed through a particular


6
 The terms of the Import Facility required separate weekly drawdowns and repayments, rather than a single netted
debit or credit a particular week. If the payments had been netted the total amount of U.S. dollar payments made in
connection with Cuban Facility 1 during this period would have been $2,047,600,000.


                                                        13
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 39 of 46



Spanish bank (“Spanish Bank 1”) before the payments were processed in the United States in

order to further disguise the fact that the transactions violated U.S. sanctions. For example, in a

July 2002 memo regarding a proposal for one of the Cuban Credit Facilities, one of NAT’s

managers advised:

       IMPORTANT
       ...
       3) FOR ANY TRANSFER OF FUNDS IN USD FOR WHICH THE
       BENEFICIARY OR THE BANK HOUSING THE PAYMENTS IS CUBAN, A
       SPECIFIC PROCEDURE IS IN PLACE: prepare a SWIFT MT 100 reiterating
       the payment instructions validly signed by [the joint venture receiving the loan]
       and send it to [Spanish Bank 1’s France office]. Arrange a cash transfer in the
       amount SG requests to [Spanish Bank 1’s France office] without reference of the
       end Cuban beneficiary.

The use of Cover Payments in processing transactions relating to the Cuban Credit Facilities was

ongoing when this manager joined SCF in 2002.

       27.     In a December 2004 memorandum to NAT management describing payment

flows in connection with the Cuba–related Facilities, NAT employees stated that “SG has always

been sensitive to avoiding the use of USD in its Cuban operations” and that it no longer had any

“direct flows in USD from/to Cuba in any of its transactions.” Instead, USD flows were made

via intermediaries – either banks or non-Cuban corporate entities. The memorandum further

explained the Concealment Practice, describing how the transactions processed through

intermediary banks were transmitted “without any reference to a Cuban party/transaction.” With

respect to the Receivables Purchase Agreement portion of the Cuban Facility 1 specifically, the

memorandum noted that “SG Paris transfers the USD amount to [Dutch Company 1’s] account at

[a bank in New York] (no reference is made to the Cuban import) and receives the invoice from

[Dutch Company 1].”




                                                 14
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 40 of 46



       SG’s Cuban Sanctions Violations Continued Despite Concerns Expressed by Compliance

       to Top Management.

       28.     Between May and December 2004, SG reconsidered its Cuba business in light of

the UBS Action, and began to shift away from U.S. dollar transactions involving Cuba to avoid

U.S. scrutiny and possible sanctions enforcement action.

       29.     In late November 2004, a senior leader of NAT travelled to Cuba to meet with

Cuban banks and government ministries, and communicated to his Cuban counterparties that

“given the increased constraints on SG in the context of the reinforcement of the United States’

position towards companies working with countries under embargo, SG is considering taking

measures to avoid potential difficulties with the U.S. authorities” including “elimination of any

transfer in USD between Cuba and SG.”

       30.     By about this time, SG’s Group Compliance had expressed significant concerns

about continuing to conduct U.S. dollar transactions with Cuban counterparties in light of U.S.

sanctions. As reported in a December 1, 2004 email from a senior leader of Group Compliance to

a top executive in SEGL, these included that (1) “any discovery of breach” regarding Cuba

“attracts the most stringent punishment,” and (2) U.S. authorities, including “criminal

authorities,” were focusing on U.S. dollar payments that had been sent through U.S. banks.

       31.     Several days later, the same senior leader of Group Compliance, after being

alerted to a U.S. dollar transaction between SG Canada and an exporter of goods to Cuba in

connection with which “[n]o reference to Cuba is made to [the Canadian bank],” contacted the

top executive in SEGL and other members of Group Compliance regarding SG’s Cuban

business. In that email, the senior leader of Group Compliance noted that “we have lived with

the OFAC list for some time and have developed various methods of avoiding it,” and asked



                                                15
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 41 of 46



whether “given the new regulatory scrutiny in the US on USD payments do we remain satisfied

with those methods?”

       32.     In mid to late December 2004, as a result of these concerns, SG’s top

management determined that U.S. dollar transactions in connection with the Cuban Credit

Facilities should be eliminated as quickly as possible, but permitted NAT to continue U.S. dollar

transactions in the interim. This decision was first communicated to an SG customer in emails

from an NAT employee to Cuban Bank 1 on December 13 and 21, 2004, which stated that “SG

top management wishes not to receive/transfer payments in USD any longer as per a scheme to

be implemented within the shortest time possible…” and that “SG - and most likely other

European lenders alike - has no choice but to eliminate any reference to USD or business

involving American entities in its business with Cuba. As you may know, the Spanish bank SCH

[Santander] was recently fined by US Authorities for having used USD in 2001 (so remotely !)

for its operations with Cuba indirectly. We have no information about any potential threat to

their operations in the US but our Compliance Dpt [sic] fears that SG faces such difficulties.”

       33.     Despite the decisions in 2004 to wind down U.S. dollar transactions for the Cuban

Credit Facilities, as well as the Bank’s overall Cuban exposure, SG continued to engage in such

transactions for almost six years, until October 2010. SG gradually negotiated repayments of

existing facilities in Euros, including through simultaneous foreign exchange transactions, and

renewed facilities in Euros or did not renew them at the end of their term.

       34.     In the interim, SG continued to engage in U.S. dollar transactions in violation of

TWEA and the Cuba Regulations, conducting a total of 1,921 violative transactions with a total

value of approximately $10.3 billion from 2005 to 2010. Many of those transactions were

processed through New York County.



                                                16
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 42 of 46



       35.      The conduct continued despite the ongoing awareness of Group Compliance, and

despite awareness by the participants of ongoing U.S. sanctions enforcement actions, most

notably the December 2005 ABN AMRO Action. For example, on February 7, 2006, an

employee in the RISQ Financial Institutions department (“RISQ/CMC”) sent an email to

members of NAT, as well as RISQ and Group Compliance employees regarding a meeting held

that day with the SGNY Compliance Department regarding transactions with Iranian banks in

light of the ABN AMRO Action. In that email, the RISQ/CMC employee raised concerns that a

U.S. investigation of SG’s Iran transactions could reveal SG’s conduct with respect to Cuba:

       In this manner, by means of an investigation centered on a country such as Iran,
       the U.S. authorities can put their finger on the movements of funds in USD
       relating to other countries – so Cuba – . At least, it is what we have understood.
       Of course, we have not brought up the case of Cuba with the SGNY Compliance
       Department. Nevertheless, but we have understood that Iran was – to a certain
       extent – the “lesser evil” by which the “worst” could happen.

The email noted that “[s]ince end 2005[sic]/beginning 2005, it was decided to avoid to the

maximum any transactions executed in USD with Cuba” and described some of the methods

used including the foreign exchange procedure that had been implemented for some of the Cuban

Credit Facilities. The employee further wrote that “[w]e can also wonder how the type of

USD/EUR foreign exchange transaction mentioned earlier . . . could be perceived by the U.S.

authorities and whether it complies with the procedures provided for in the USA for this type of

transaction.”

       36.      During this time, SG continued to utilize the Concealment Practice to disguise the

nature of the U.S. dollar transactions it effected in connection with Cuban Credit Facilities. For

example, a January 2006 agreement with respect to Cuban Facility 3 expressly stated that the

U.S. dollar payments between SG and a Russian bank that was a sub-participant in the facility

should be made through SGNY “without including any mention or reference to Cuba, any Cuban

                                                17
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 43 of 46



entity or to the Caribbean, either in the correspondence (electronic, paper or fax), the SWIFT

messages or the fund transfer SWIFTS” (underline in original).

       Termination of Cuban Facility 1 and the Final U.S. Dollar Payment.

       37.     By early 2010, all Cuban Credit Facilities had ended or been converted to Euro

payments except for Cuban Facility 1. On March 30, 2010, as part of a NAT effort to refinance

this facility, Cuban Facility 1 came to the attention of the recently created Group Sanctions

Compliance function, when NAT sought approval to open an SG account in Euros with a Cuban

bank acting as collection agent for Cuban Corporation 1 in connection with extending a new U.S.

dollar facility to Dutch Company 1 to replace Cuban Facility 1.

       38.     A senior leader of Group Sanctions Compliance responded on April 1, 2010,

based on information provided by phone, that “we have understood that this transaction is tied to

a financing in USD (from SG to [Dutch Company 1] and from [Dutch Company 1] to [Cuban

Corporation 1]). This type of structure is sanctioned by the U.S. Authorities.” As a result,

Compliance was “unfavorable to this transaction.”

       39.     Following this objection, a new Euro facility was extended to Dutch Company 1

to replace Cuban Facility 1 in October 2010. In connection with this new facility, Dutch

Company 1 paid SG Paris a final $600,000 arrangement fee (the “Arrangement Fee”) through

SGNY, despite the clear confirmation from Group Sanctions Compliance that U.S. dollar

payments in connection with the facility violated U.S. sanctions. The payment instructions sent

to Dutch Company 1 stated that: “The Arrangement Fees [sic], payable in USD should be paid to

the following account. Please pay attention not to mention any reference to [Cuban Corporation

1] within the references of this settlement.” NAT employees, including supervisors, responsible

for the facility and Cuban Facility 1 received both the instruction from Group Sanctions



                                                18
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 44 of 46



Compliance that such an arrangement would be a violation of U.S. sanctions and a copy of the

payment instruction, but nonetheless raised no objection.

                SG’s Failure to Disclose Its Wrongdoing in a Timely Manner

       40.     Despite the awareness of both Group Compliance and senior SG management that

SG had engaged in both the Concealment Practice and the unlawful U.S. dollar payments under

the Cuban Credit Facilities, SG did not disclose its conduct to OFAC or any other U.S. regulator

or law enforcement agency prior to the commencement of the present investigation.

       41.     This investigation was triggered by the blocking by other U.S. financial

institutions, in March 2012, of two transactions that SG processed on behalf of a Sudanese

sanctioned entity, and a subsequent February 2013 voluntary disclosure by SG regarding $22.8

million in transactions with the Sudanese entity and a small amount of transactions with other

Sanctioned Entities that violated U.S. sanctions. The Bank did not disclose the existence of the

Concealment Practice and the Cuban Credit Facilities at that time. SG thereafter engaged in

discussions with the various criminal and regulatory agencies investigating its conduct (the

“Investigating Agencies”) regarding the scope of the voluntary lookback the Bank had agreed to

conduct into its compliance with U.S. sanctions laws. SG did not disclose the Concealment

Practice or the Cuban Credit Facilities during these discussions, and its proposals for the scope of

that lookback did not include the time period, business lines, or geographic regions that would

have revealed that unlawful conduct. It was only after SG performed a detailed forensic analysis

based on the broader scope of investigation required by the Investigating Agencies that it

disclosed, in October 2014, the Concealment Practice and the Cuban Credit Facilities to the

Investigating Agencies.




                                                19
           Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 45 of 46



       42.      As a result of this untimely disclosure, the statute of limitations for TWEA or

IEEPA violations relating to the Concealment Practice, and to much of the individual conduct

involving the Cuban Credit Facilities, had already run by the time the Investigating Agencies

learned of them.

  SG’s Subsequent Provision of Information to the Government and Remediation Efforts

       43.      After the belated disclosure of its misconduct, SG cooperated substantially with

the investigation. SG conducted an extensive and thorough transactional and conduct review and

signed tolling agreements and extensions of those tolling agreements with the Government.

Consistent with SG’s understanding of its obligations under French law, SG produced

voluminous documentary materials to the Investigating Agencies. SG was also responsive and

helpful in presenting the results of its investigation, answering questions for the Investigating

Agencies, and facilitating potential interviews of its employees, also pursuant to an MLAT

request.

       44.      SG has also engaged in significant remediation. SG terminated its unlawful

conduct in 2010 prior to the commencement of any investigation. Beginning in 2009, SG also

made major improvements in its sanctions compliance program. In 2009, SG created a central

Group Sanctions Compliance function, which has increased from a single employee when

initiated to 31 employees by 2017. More generally, SG increased its Group Compliance

personnel between 2009 and 2017 from 169 employees to 785 employees, and its Group

Financial Crime personnel from 16 to 106. SG has also made various enhancements to its

compliance IT, and the overall Compliance budget has increased from €53.8 million in 2010 to

€186 million in 2016. In July 2010, SG issued a Group Sanctions Policy making clear the scope

of U.S. sanctions, and reorganized its policies for escalation and review of potential sanctions



                                                 20
        Case 1:18-cv-10783-ALC Document 1-1 Filed 11/19/18 Page 46 of 46



issues. It implemented a formal recusal policy for U.S. persons working at SG with respect to

sanctioned party business in 2014. SG has also instituted biannual training of employees

regarding sanctions issues.




                                              21
